Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                                           Oct 08 2013, 5:20 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                  GREGORY F. ZOELLER
Lawrenceburg, Indiana                             Attorney General of Indiana

                                                  CYNTHIA L. PLOUGHE
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

STEPHEN G. BENTLE,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 15A05-1303-CR-131
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE DEARBORN SUPERIOR COURT
                         The Honorable Sally A. Blankenship, Judge
                               Cause No. 15D02-0703-FC-9



                                        October 8, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Stephen G. Bentle appeals the trial court’s imposition of the remainder of his

previously suspended sentence following the court’s revocation of his probation. Bentle

raises a single issue for our review, namely, whether the trial court abused its discretion

when it ordered him to serve seven and one-half years of his previously suspended

sentence. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In September of 2008, a jury found Bentle guilty of two counts of Class C felony

fraud on a financial institution and three counts of Class D felony fraud. The trial court

sentenced Bentle to an aggregate term of eleven years, with eight years suspended to

probation.

       On August 12, 2009, the State filed a notice of probation violation, alleging that

Bentle had violated the terms of his probation by committing the additional crime of

perjury. On May 11, 2010, the court found that Bentle had violated his probation as

alleged, and it sentenced him to serve 120 days of his previously suspended sentence.

       On November 17, 2012, a Wisconsin police officer pulled Bentle over while

Bentle was driving a semi-tractor trailer erratically. The officer cited Bentle for both

operating a vehicle under the influence of alcohol and operating a vehicle while in

possession of alcohol. Bentle reported his citation to his Indiana probation officer, Steve

Kelly. Bentle admitted to the facts underlying the Wisconsin incident to Kelly.

       On December 17, 2012, the State filed another notice of probation violation based

on the Wisconsin incident. At the ensuing fact-finding hearing, the State admitted into


                                            2
the record the Wisconsin police officer’s narrative of the incident. According to that

narrative, Bentle told the officer that a bottle of vodka was in fact a bottle of water. The

trial court revoked Bentle’s probation and scheduled the matter for a sentencing hearing.

       At the ensuing sentencing hearing, Bentle admitted into the record a letter he had

written to Kelly following the Wisconsin incident. In that letter, Bentle falsely stated that

he had enrolled in a substance and alcohol abuse program and qualified for Social

Security benefits. Following the hearing, the trial court ordered Bentle to serve the

remaining seven and one-half years of his previously suspended sentence. In entering its

order, the court explained:

       The Defendant continues to [be] present in Court with an attitude of no
       remorse for his actions and deceptive statements. The Court finds that the
       evidence presented in past hearings in this matter have included evidence of
       providing inaccurate and/or deceptive testimony. These have included
       written statements through federal bankruptcy proceedings, probation
       proceedings[,] and indigency proceedings. The presentation by the
       Defendant during sentencing where his testimony is intended to mislead the
       Court of issues[,] such as history of PTSD when his past testimony
       provided he had no combat exposure[,] the Defendant’s substance abuse
       history and treatment status[,] provides great concern for his ability to be
       monitored safely through probation.
               The Court does consider in sentencing that the violation of
       consuming alcohol occurred while the Defendant was driving a semi-tractor
       trailer[,] the stop was made after observations of driving that presented a
       community risk[,] and that Defendant was found with a half[-]empty bottle
       of vodka next to the driver seat which the Defendant initially stated was
       water. The Defendant tested positive for alcohol and admitted to probation
       his use of alcohol . . . .
               The Court finds that Defendant’s continued pattern of deception[,]
       the fact that this is the second probation violation[,] and that at
       sentencing . . . the Defendant continue[d] to be deceptive and unable to
       follow Court orders posing a risk to the community are such that probation
       cannot safely monitor the Defendant . . . .

Appellant’s App. at 66-67. This appeal ensued.


                                             3
                            DISCUSSION AND DECISION

       Bentle contends on appeal that the trial court abused its discretion when it ordered

him to serve seven and one-half years of his previously suspended sentence. As our

supreme court has explained:

       Probation is a matter of grace left to trial court discretion, not a right to
       which a criminal defendant is entitled. The trial court determines the
       conditions of probation and may revoke probation if the conditions are
       violated. Once a trial court has exercised its grace by ordering probation
       rather than incarceration, the judge should have considerable leeway in
       deciding how to proceed. If this discretion were not afforded to trial courts
       and sentences were scrutinized too severely on appeal, trial judges might be
       less inclined to order probation to future defendants. Accordingly, a trial
       court’s sentencing decisions for probation violations are reviewable using
       the abuse of discretion standard. An abuse of discretion occurs where the
       decision is clearly against the logic and effect of the facts and
       circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted).

       On appeal, Bentle asserts that he “is a man who made a mistake with alcohol, but

was taking responsibility for it.” Appellant’s Br. at 9. Bentle also asserts that his

incarceration will present a hardship on his wife, who struggles with her own medical

concerns and relies on him for financial support. As such, Bentle asks that we “reverse

the decision of the [trial court] and issue an order directing that one year of Bentle’s

suspended sentence be revoked.” Id. at 10. We decline Bentle’s request.

       The trial court did not abuse its discretion when it ordered Bentle to serve the

remainder of his previously suspended sentence. As the trial court explained, Bentle’s

history with the justice system shows an extensive history of deception to law

enforcement officers and the court. He has been convicted of multiple counts of fraud



                                             4
and had a prior probation revocation on the basis of a perjury charge. And in the present

incidents, he lied to a Wisconsin officer, his probation officer, and the trial court.

       The trial court instructed Bentle to avoid the consumption of alcohol as a

condition of his probation, but Bentle violated that condition when he became intoxicated

and then drove a semi-tractor trailer in an erratic manner in Wisconsin. We agree with

the trial court’s conclusion that probation “cannot safely monitor” Bentle. Appellant’s

App. at 67. And Bentle’s arguments on appeal are merely requests for this court to

reweigh the evidence, which we will not do. We affirm the trial court’s imposition of the

balance of his previously suspended sentence.

       Affirmed.

MATHIAS, J., and BROWN, J., concur.




                                               5